In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1319 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

TYRAN PATTON, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 13‐CR‐239 — Elaine E. Bucklo, Judge. 
                     ____________________ 

   ARGUED DECEMBER 8, 2016 — DECIDED FEBRUARY 9, 2017 
                ____________________ 

   Before MANION, KANNE, and HAMILTON, Circuit Judges. 
    MANION, Circuit Judge. Tyran Patton was a high‐level drug 
dealer who, after being arrested for an unrelated firearms of‐
fense, agreed to cooperate with the government. Patton acted 
as  an  informant  in  the  government’s  investigation  of  illegal 
firearm sales but then disappeared for several months. After 
he reemerged, he pleaded guilty to the drug charges and was 
sentenced. At sentencing the government refused to move for 
2                                                     No. 16‐1319 

a  sentencing  reduction  for  substantial  cooperation.  The  dis‐
trict court then sentenced Patton to a below‐guidelines prison 
sentence of 244 months’ imprisonment. Patton appeals, claim‐
ing the district court  should have forced the government to 
file a motion for a sentencing reduction. We affirm. 
                                 I. 
    Tyran Patton was a major cocaine and heroin dealer in the 
Chicago area. In April 2010, law enforcement agents arrested 
Patton’s courier with 8 kilograms of cocaine and 3 kilograms 
of  heroin.  Agents  for  the  Bureau  of  Alcohol,  Tobacco,  Fire‐
arms and Explosives (“ATF”) later arrested Patton pursuant 
to  an  arrest  warrant  in  an  unrelated  firearms  investigation. 
After he was arrested, Patton confessed to his use of firearms 
and his drug‐trafficking activities. He then agreed to cooper‐
ate with the ATF. Patton assisted the ATF for about a year and 
made several controlled purchases of firearms. However, the 
government  agent  working  with  Patton  was  inexperienced 
and allowed Patton to pick  his own targets. As  a result,  ac‐
cording to the government, Patton only delivered street‐level 
dealers, protecting higher‐level sources as well as family and 
friends. Nonetheless, Patton’s efforts resulted in several con‐
victions and the government removing 60 guns off the streets.  
    In late August 2012, the ATF informed Patton that the gov‐
ernment was about to appear before a grand jury and needed 
him to testify. The government also informed Patton that he 
would be indicted soon on the drug charges. Soon thereafter, 
Patton disappeared, reemerging in February 2013 only after 
the government had finished several trials and word was out 
on the street that Patton was an informant. The government 
claims Patton only came forward then because he needed the 
government’s protection.  
No. 16‐1319                                                                3

    Patton attempted to negotiate a plea agreement with the 
government,  but  because  he  had  been  AWOL  for  over  six 
months,  his  efforts  were  unsuccessful.  Patton  eventually 
pleaded guilty to the drug charges without a plea agreement. 
At sentencing, Patton asked the district court to force the pros‐
ecutor to file a motion for a reduction in the statutory manda‐
tory sentence and sentencing range for substantial assistance 
under  18  U.S.C.  §  3553(e)  and  U.S.S.G.  §  5K1.1.  The  district 
court stated that it didn’t think it had the authority to do so, 
but even if it did, it would not require the government to file 
such  a  motion  under  the  circumstances.  Nonetheless,  in 
weighing the § 3553(a) factors, the district court took into con‐
sideration Patton’s cooperation with the government and sen‐
tenced him to a below‐guideline sentence of 244 months’ im‐
prisonment.1 Patton appeals his sentence. 
                                                      
                                                    II. 
     On  appeal,  Patton  argues  that  the  district  court  erred  in 
denying his request to force the government to file a motion 
pursuant to § 3553(e) and U.S.S.G. § 5K1.1 for a reduced sen‐
tence for substantial assistance. Section 3553(e) provides that 
district courts, “[u]pon motion of the Government,” may im‐
pose a sentence below the statutory minimum to reflect a de‐
fendant’s “substantial assistance in the investigation or pros‐
ecution of another person who has committed an offense.” 18 
U.S.C. § 3553(e). And Section 5K1.1 provides: “Upon motion 
of  the  government  stating  that  the  defendant  has  provided 

                                                 

      1 The advisory guidelines sentencing range was 262 to 327 months’ 

imprisonment.  
4                                                      No. 16‐1319 

substantial  assistance  in  the  investigation  or  prosecution  of 
another person who has committed an offense, the court may 
depart from the guidelines.” 
   “[F]ederal district courts have authority to review a pros‐
ecutor’s refusal to file a substantial‐assistance motion and to 
grant a remedy if they find that the refusal was based on an 
unconstitutional motive” or if it “was not rationally related to 
any  legitimate  Government  end.”  Wade  v.  United  States,  504 
U.S. 181, 185–86 (1992). The burden is on the defendant, how‐
ever, to make a “substantial threshold showing” that the gov‐
ernment improperly withheld a substantial‐assistance motion 
before he can receive a remedy. Id. at 186.  
    Patton does not argue that the government withheld the 
motion based on unconstitutional motives; rather, he claims 
the  government’s  decision  not  to  move  for  a  reduction  for 
substantial assistance “was not rationally related to any legit‐
imate Government end.” However, contrary to Patton’s argu‐
ment, the government presented two legitimate justifications 
for its decision to withhold a substantial‐assistance motion on 
Patton’s behalf. First, the government explained to the district 
court that Patton did not fully cooperate in its investigation 
into illegal guns sales, but instead purposely chose targets to 
avoid  ensnaring  family  members,  friends,  and  higher‐level 
gun dealers. Second, the government stressed that Patton dis‐
appeared  for  over six  months, right after being  told  he was 
going to be indicted and needed to testify at a grand jury hear‐
ing. While Patton claims he had to have an operation during 
that time and that his wife turned off his cell‐phone, even his 
own  attorney  acknowledged  that  Patton  could  have  acted 
more promptly in getting in touch with the government fol‐
lowing his surgery. Both rationales support the government’s 
No. 16‐1319                                                       5

decision not to move for a reduced sentence. See United States 
v. Miller, 458 F.3d 603, 605 (7th Cir. 2006) (holding that prose‐
cutor’s refusal to file a substantial‐assistance motion was ra‐
tionally related to a law enforcement end when “the govern‐
ment declined to file the motion because it believed that [the 
defendant]  was  not  forthcoming  in  reference  to  his  cocaine 
source”); United States v. Davis, 247 F.3d 322, 328 (1st Cir. 2001) 
(noting  the  defendants’  “failure  to  cooperate  in  the  murder 
investigation provides a basis for the [government withhold‐
ing  a  motion],  whatever  [the  defendant]’s  view  that  he  had 
given  enough  already  and  should  not  be  forced  to  go  that 
far”). 
    Patton argues in response that he is entitled to remand to 
allow for more discovery and a hearing to allow him to show 
that the government’s actual motive in withholding a motion 
for substantial assistance was impermissible. But, as the Su‐
preme Court held in Wade, a defendant has no right to discov‐
ery or an evidentiary hearing unless he makes a “substantial 
threshold showing” of an improper motive. Patton failed to 
make such a showing. In fact, Patton did not even argue to the 
district court that the government’s rationale for refusing to 
move for a substantial‐assistance reduction was unrelated to 
a legitimate government end. Instead, Patton merely argued 
that he deserved the reduction because he provided the gov‐
ernment with substantial assistance which led to the prosecu‐
tion of seven individuals and taking 60 guns off the street. Be‐
cause Patton did not argue that the government’s motive was 
6                                                              No. 16‐1319 

not rationally related to any legitimate government end, our 
review is for plain error only.2   Billings, 546 F.3d at 475. 
     In  response,  Patton  claims  that  he  met  the  “substantial 
threshold  showing”  because  the  government  stated  at  sen‐
tencing that “the government was embarrassed” and “looked 
terrible.”  Patton  argues  that  “[p]rotecting  the  personal  feel‐
ings of members of the United States Attorney’s office is not 
a  legitimate  government  interest  ….”  However,  a  review  of 
the transcript from the sentencing hearing shows that Patton 
is taking the government’s comments completely out of con‐
text. For instance, in response to the district court’s inquiry of 
why the indictment of other individuals would prompt Pat‐
ton to get back in touch with the government, the prosecutor 
explained: 
          Word is out on the street that Tyran Patton is coop‐
      erating. He is a snitch. He needs to get himself back in 
      the  good graces  of ATF  … basically for some  protec‐
      tion.  This  is  not  a  guy  who  doesn’t  think  two  steps 
      ahead of the game. And, certainly, in this case, the de‐
      fendant ran circles around a new ATF agent. It’s some‐
      what  embarrassing  what  happened  in  this  particular 
      case. 



                                                 

      2 Because Patton did not argue to the district court that the govern‐

ment’s decision to withhold a substantial‐assistance motion was unre‐
lated to a legitimate government end, the district court correctly stated 
that it did not have the power to force the government to file such a mo‐
tion. United States v. Billings, 546 F.3d 472, 475 (2008). And in any event, 
the district court considered Patton’s argument and rejected it. 
No. 16‐1319                                                         7

    Contrary to Patton’s portrayal, the government did not ex‐
press a motive to deny Patton a reduction for substantial as‐
sistance because it was embarrassed. To the contrary: the gov‐
ernment was detailing how Patton disappeared and only re‐
appeared when it benefitted him to do so, to illustrate why in 
the government’s view Patton was not entitled to a motion for 
a substantial‐assistance reduction.  
    Similarly,  the  prosecutor’s  statement  that  Patton  had 
made “the government look terrible” was not an explanation 
for its motive in refusing to move for a substantial‐assistance 
reduction, but a passing comment made in detailing Patton’s 
lack of full cooperation:   
      So  the  higher‐level  targets  we  weren’t  able  to  get 
   because the  defendant did all  of  that offline. Instead, 
   we got the lower‐level guy who the defendant can go 
   and  have—pick  up  the  guns  and  deliver  them  to  the 
   defendant. That’s what happened. It’s what makes the 
   government  look  terrible.  We  missed  those  bigger 
   guys. We missed them because of the way the defend‐
   ant cooperated. And that’s what happened.   
    This exchange shows that the government concluded that 
Patton had not fully cooperated because he caused the gov‐
ernment to miss the “bigger guys”; not because the govern‐
ment looked terrible for missing the bigger guys. While Pat‐
ton now wishes to question the government further on its mo‐
tive, the district court did not commit plain error in denying 
Patton’s request without further inquiry.  
8                                                    No. 16‐1319 

                               III. 


   Patton clearly cooperated with the government in its gun 
investigation. But because he disappeared for over six months 
and,  in  the  government’s  view,  only  fingered  low‐level  tar‐
gets, protecting higher‐level sources and families and friends, 
the government acted within its discretion to refuse to file a 
substantial‐assistance motion. We AFFIRM.